DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 July 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 16 has been amended to recite an implant device comprised of a first material, and comprising at least one rod comprised of a second material, wherein the first material is different than the second material. (A note on clarity: The “implant device” of claim 16 is recited as disposed within the cannulated, cylindrical body component of the screw member, therefore the “implant device” in claim 16 correlates to the “rod structure 40” or “implant body” described in Applicant’s specification in [0039 and 0045]). The original disclosure illustrates an implant device (disclosed generally as element 48 and in a specific embodiment as a screw member 400/406) comprised of a first material and an implant body/rod structure comprised of a second material (see specification [0039] which discloses “[i]deally, rod structure 40 will be comprised of a different material than implant device 48”). However, this is not equivalent to the implant body/rod structure (contained inside the implant device/screw and corresponding to Applicant’s claimed “implant device”) comprising a first material and comprising a rod comprising a second, different, material. The original disclosure also discloses a readable portion of the implant body (corresponding to Applicant’s claimed “implant device”) may comprise multiple materials (see specification [0065]), however this is also not equivalent to the claimed implant device comprising a first material and comprising a rod comprising a second, different, material since the claimed “implant device” (corresponding to the implant body/rod structure in the specification) and the rod are the same element (as noted below, it is indefinite to recite the rod comprising a different material from the implant device because the rod is 
Claims 17-20 incorporate the new matter of claim 16 therein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites an implant device comprised of a first material, and comprising a rod comprised of a second material, wherein the first material is different than the second material. It is indefinite to recite the implant device and the rod comprise different materials because the rod is recited as part of the implant device, therefore any material of the rod would also be part of the implant device (according to the specification (see [0045]) the rod is the implant device; the examiner again notes that the claimed “implant device” corresponds to the “implant body” in [0045]). 
Claims 17-20 incorporate the indefinite subject matter of claim 16 therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veshler (WO 2014/024179 A1) in view of Melman (US 2009/0112086 A1).
Claim 16; Veshler discloses a screw device identifiable after implantation comprising: a screw member 102/186 comprising a cannulated, cylindrical body component and a head secured to an end of the body component configured for implantation into a pedicle of a vertebrae (figs. 1 and 3 illustrate a screw device with a head and a cylindrical body and a cannulated inner region 104/184; although disclosed as a dental implant, such a screw could also be implanted into a pedicle of a vertebrae) and an implant device disposed within the cannulated, cylindrical body component of the screw member and comprising at least one rod and indicia around an entire circumference of said at least one rod (figs. 2-3, uniquely grooved cylinder 150/182 defines an implant device comprising a rod; segments 152, 154, 156, 158, and 160 encode information, p. 10-11). Said indicia are discernible by at least one of x-ray, fluoroscopy, computed tomography, electromagnetic radiation, ultrasound, and magnetic resonance imaging (p. 6, bottom paragraph). Veshler is silent as to the implant device and rod comprising of first and second materials which are different. However, Melman discloses constructing a rod-shaped marker, visible under at least ultrasound imaging, from more than one material (various portions of the marker may comprise materials of different densities [0017 and 0074]; one marker may be considered part of an implant device while another marker, at another location and comprising material of a different density, is considered to be part of a rod). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the implant device comprising a rod of Veshler from at least two different materials, in order to provide additional information with the marker/implant device and/or to assist with registration of images including the implant device, as taught by Melman.
Claim 17; the grooves of Veshler constitute an array of notches forming the indicia (fig. 2 and p. 10-11).
Claim 18; the array of notches of Veshler form a bar code (p. 6, lines 10-20, cylinder encodes information and can be read by an imaging modality and thus constitutes a bar code).
Claim 20; Melman discloses the at least one rod has a variable density (various portions of the marker may comprise materials of different densities [0017 and 0074]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veshler in view of Melman, as applied to claim 18 above, and further in view of Hovis (US 7878415 B2).
Veshler in view of Melman is silent as to the at least one bar code comprising error correction coding. However, Hovis discloses a bar code device which can be incorporated into a medical implant (col. 8, lines 27-39) which encodes information about the implant. This information can be encoded in a manner that enhances data recovery, for example using a Hamming error correction encoding technique (col. 5, lines 15-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include error correction coding as part of the bar code disclosed by Veshler in view of Melman, in order to enhance data recovery, as taught by Hovis.
Response to Arguments
Applicant's arguments filed 24 July 2020 have been fully considered but they are not persuasive. Applicant submits, on p. 6-7, that the rod is part of the implant body and paragraph [0039] supports this position by stating “[i]deally, rod structure 40 will be comprised of a different material than implant device 48 so it is both visible and distinguishable in imaging of the same”. The examiner respectfully notes it appears Applicant is confusing the “implant .
Applicant submits, on p. 7, that Melman teaches materials with different densities but does not disclose an implant device comprised of a first material and a rod comprised of a second material. The examiner respectfully disagrees. Melman teaches different portions of a rod-shaped implant device can include markers of different densities [0017 and 0074]. Materials with different densities are different materials, even if they are just more/less dense versions of one material, since at least one property or characteristic of the first and second materials is different.
Applicant submits that the markers of Melman are not part of any implant device or a rod and may only be “air bubbles”. The examiner notes that while Melman discloses the markers may be air bubbles, Melman also discloses, in the same paragraph, the markers may be solid state markers [0007]. Furthermore, even if the marker material uses air bubbles, the air bubbles must still be present in a material of the rod, therefore the marker still comprises a material that is part of the rod-shaped implant and the rod/implant is “comprised of” the material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791